In a proceeding pursuant to CPLR article 78 to annul a determination which, after a hearing, terminated petitioner’s services as a probationary teacher, the appeal is from a judgment of the Supreme Court, Queens County, dated March 31, 1972, which, inter alia, granted the petition, directed appellants to restore petitioner to her position, nunc pro tunc as of August 31, 1971, together with salary from that date, and remanded the matter to appellants for new hearing. Judgment modified, on the law, by striking therefrom the third decretal paragraph and the following from the fourth decretal paragraph: "to be represented by counsel”. As so modified, judgment affirmed, without costs. A hearing held pursuant to section 105a of the by-laws of the Board of Education of the City of New York must conform only to those standards of due process articulated in Matter of Brown v Board of Educ. City of N. Y. (42 AD2d 702). We reiterate that questions of license revocation and discontinuance of probationary employment are separate and distinct and a full-scale plenary hearing with representation by independent counsel may not be had concerning the latter (Greenwald v Community School Bd. No. 27, Queens, 42 AD2d 965; Matter of Brown v Board of Educ. of City of N. Y., supra). Furthermore, we hold that in the manner in which this case was presented, the direction in the order that petitioner be restored to her position and receive back pay before a new hearing is held was premature. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.